Title: Thomas Jefferson to William Duane, 13 November 1810
From: Jefferson, Thomas
To: Duane, William


          
            Dear Sir
            Monticello Nov. 13. 10.
          
           Your 3d packet is recieved before the 2d had been returned. it is now inclosed, and the other shall go by the next post. I find as before nothing to correct but those errors of the copyist which you would have corrected yourself before committed to the press. if it were practicable to send me the original sheets with the translated, perhaps my equal familiarity with both languages might enable me sometimes to be of some advantage: but I presume that might be difficult, and of little use, scarcely perhaps of any.  I thank you for the copy of Williams. I have barely dipped into it a little: enough however to see he is far short of the luminous work you are printing. indeed I think that the most valuable work of the present age.  I recieved from Williams some years ago his book on the claims of authors. I found him to be a man of sound and true principles, but not knowing how he got at them, and not able to trace or develope them for others. I believe with you that the crisis of England is come. what will be it’s issue it is vain to prophecy; so many thousand contingencies may turn up to affect it’s direction. were I to hazard a guess, it would be that they will become a military despotism. their recollections of the portion of liberty they have enjoyed will render force necessary to retain them under pure monarchy. their pressure upon us has been so severe and so unprincipled, that we cannot deprecate their fate, tho we might wish to see their naval power kept up to the level of that of the other principal powers separately taken. but may it not take a very different turn? her paper credit annihilated, the precious metals must become her circulating medium. the taxes which can be levied on her people in these will be trifling in comparison with what they could pay in paper money.  her navy then will be unpaid, unclothed, unfed. will such a body of men suffer themselves to be dismissed and to starve? will they not mutiny, revolt, embody themselves under a popular Admiral, take possession of the Western and Bermuda islands, and act on the Algerine system? if they should not be able to act on this broad scale, they will become individual pyrates; and so will end the modern Carthage will end as the old one has done. I am sorry for her people, who are individually as respectable as those of other nations. it is her government which is so corrupt, and which has destroyed the nation. it was certainly the most corrupt and unprincipled natio government on earth. I should be glad to see their farmers and mechanics come here, but I hope their nobles, priests, and merchants will be kept at home to be moralised by the discipline of the new government. the young stripling whom you describe is what probably as George Nicholas used to say, ‘in the plenitude of puppyism.’ such coxcombs do not serve even as straws to shew which way the wind blows. Alexander is unquestionably a man of an excellent heart, and of very respectable strength of mind: and he is the only sovereign who cordially loves us. Bonaparte hates our government because it is a living libel on his. the English hate us because they think our prosperity filched from theirs. of Alexander’s sense of the merits of our form of government, of it’s wholesome operation on the condition of the people, and of the interest he takes in the success of our experiment, we possess the most unquestionable proofs: and to him we shall be indebted if the rights of Neutrals, to be settled whenever peace is made, shall be extended beyond the present belligerents, that is to say, European neutrals; as George & Napoleon, of mutual consent and common hatred against us, would concur in excluding us. I thought it a salutary measure to engage the powerful patronage of Alexander at conferences for peace, when at a time when Bonaparte was courting him; and altho circumstances have lessened it’s weight, yet it is prudent for us to cherish his good dispositions as those alone which will be exerted in our favor when that occasion shall occur. he, like ourselves, sees, and feels the atrociousness of both the belligerents. I salute you with great esteem & respect
          Th:
            Jefferson
        